Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     27-NOV-2020
                                                     08:21 AM
                                                     Dkt. 87 ORD


                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                   vs.

               STEPHEN CARL WOODRUFF, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 13-003-9073)

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Leonard,
                  assigned by reason of vacancy)

          Upon consideration of the November 12, 2020 motion,

filed by Respondent Stephen Woodruff, which we deem a motion for

reconsideration, and the exhibits and declarations submitted in

support of that motion, and the record in this matter, we note

that, pursuant to Rule 40(a) of the Hawai#i Rules of Appellate

Procedure, the deadline for filing a motion for reconsideration

of this court’s October 11, 2016 order of disbarment was

October 21, 2016 and therefore find that Respondent Woodruff’s

motion is untimely.   Therefore,
          IT IS HEREBY ORDERED that Respondent Woodruff’s motion

for relief is denied in its entirety, without prejudice to his

applying for reinstatement, pursuant to Rule 2.17 of the Rules of

the Supreme Court of the State of Hawai#i, after November 10,

2021.

          DATED: Honolulu, Hawai#i, November 27, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Katherine G. Leonard




                                2